PER CURIAM.
Appellant was convicted of violating, F. S., Section 790.23, F.S.A., which makes unlawful the “care, custody, possession or control” of any firearm by a convicted felon. He contends on appeal that the state did not prove him guilty beyond a reasonable doubt because the evidence was insufficient to support a conviction. We disagree.
Appellant was arrested at the premises of another which was entered by police pursuant to a search warrant. At his non-jury trial, a police officer testified that upon entry he observed the appellant seated on the floor with his hand on a pillow. The officer stated that he witnessed a fellow officer uncover a firearm beneath the same pillow where the appellant’s hand rested. Appellant argues that these circumstances fail to prove that he had physical or constructive possession of the firearm, or that he knew of its presence. We think the evidence clearly was sufficient to prove appellant exercised “care, custody, possession or control” of the firearm. Wood v. State, Fla.App.1970, 230 So.2d 484; see also, Maloney v. State, Fla.App. 1962, 146 So.2d 581. The judgment appealed is affirmed.
Affirmed.